Broyles, C. J.
1. Section 2 of the act approved July 31, 1925, amending the acts relating to the municipal court of the city of Atlanta (Ga. L. 1925, pp. 370, 386), provides that “before the writ of certiorari shall lie to any verdict, judgment, order, or ruling of the municipal court of Atlanta, a motion for a new trial must be made before the judge trying the case, and his judgment thereon must be reviewed by the appellate division of said court in the manner herein provided, and the writ of certiorari shall lie only to the final judgment of the appellate division of said court.” In the instant case the plaintiff in the certiorari proceedings failed to -comply with the above-stated provisions of the act, and the judge of the superior court properly refused to sanction the petition for certiorari.
2. The petitioner for the writ of certiorari attempted to raise in his bill of exceptions a question as to the constitutionality of section 2 of the act above referred to; but this can not be done. Such a question must be raised in the trial court. Loftin v. Southern Security Co., 162 Ga. 730 (134 S. E. 760).

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.